Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 13 includes the limitation “the at least one magnetic portion torsion”, however, the term “torsion” appears to have been accidentally included.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “the control device is further configured to actuate the force-transmitting device based on the evaluation and the magnetic field” in lines 23-24.  The claim includes no description of what is encompassed by “evaluation” beyond “to identify a user command for adjusting the body”, however, a review of the disclosure indicates that the evaluation is a comparison of the value detected by the sensor, of the magnetic field in this claim, and a threshold value as noted in paragraph [0096].  While the specification cannot be imported into the claims, the claims must be read 
Claims 21 and 23 include a similar issue.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6877791 to Greuel (hereinafter Greuel) in view of US patent 9777528 to Elie (hereinafter Elie).
Regarding claim 23, the vehicle door assembly is shown in Greuel in figures 1-3 with a vehicle door 1 pivotally arranged on a vehicle body (with 3) a force-transmitting device for adjusting and/or fixing the vehicle door relative to the vehicle body, wherein the force-transmitting device includes a transmission element 8 for producing a flux of force between the vehicle door 1 and the vehicle body in order to adjust the vehicle door relative to the vehicle body or hold it in position relative to the vehicle body, a sensor 10 outputting a signal, and a control device 12 for controlling the force-transmitting device wherein the control device 12 is configured to actuate the force-transmitting device in response to receiving the signal from the sensor 10 where the signal is indicative of a user’s wish.

An acceleration sensor is shown in Elie in figures 1-11 where sensor 24 can be an acceleration sensor as further taught column 3 lines 45-58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Greuel with the acceleration sensor of Elie because both force and acceleration sensors were known in the art and an acceleration position sensor would be equally capable of detecting a manual force, i.e. user’s wish, and as such one of ordinary skill in the art could have substituted one known sensor for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  examiner agrees with applicant’s remarks with respect to claims 1 (and previous claim 12) and 21 (and previous claim 13.  While Greuel does teach detection of user command by detection of force on the door, the detection is not based on detection of a magnetic field produced a magnetic portion of the drive shaft not detection of a deformation of a stationary portion of the vehicle nor would these detections follow closely from the detection of force.  Elie does teach sensors capable of making such detection, however, the sensors are not making such detections in Elie, i.e. sensors are not detecting user command, and the .


Response to Arguments
Applicant’s arguments, see pages 7-9, filed 1/4/2021, with respect to claims 1 and 21 (including former claims 12 and 13) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.  While applicant’s arguments with respect to the details of the magnetic field detection and stationary part deformation have been found persuasive, the similar arguments with respect to the acceleration have not been found persuasive.  As what Greuel is detecting includes pressing of the door somewhat in a certain direction as detailed in claims 2-3, the detection of force on the door is intertwined with acceleration or movement and as such examiner maintains that the detection of acceleration to determine a user pressing on the door could reasonably be substituted for detection of force.  While examiner agrees that the acceleration sensor of Elie is used for another purpose, examiner maintains that in combination with the teachings of Greuel the use of an acceleration sensor for the same purpose as the force detector in Greuel, i.e. detecting user pressing on the door in a direction, would be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak